DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a process of forming an alkene, classified in C25B 3/00 and C07C 5/32.
II. Claims 11-16, drawn to a membrane reactor, classified in C25B 9/19.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of group II could be used to practice another materially different process, such as water electrolysis or steam reformation.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require search in at least C25B 3/00 and/or C07C 5/32, along with a unique text search regarding the reaction of alkane to alkene and hydrogen. Group II .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Migliorini on 01/31/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  s 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-10 are under consideration in this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "30" and "26" have both been used to designate the “heater” in Paragraph 0017, line 10, and Paragraph 0019, line 5, respectively. Based on Figure 1, it appears that the heater should be designated by reference character “30”.  
Reference character “42” has been used to designate both the “deethanizer” in Paragraph 0017, line 12, and a “hydrocarbon feed” in Paragraph 0021, line 1.  Based on Figure 1, it appears that reference character “42” should only designate the deethanizer.
Reference character “48” has been used to designate both the “C2 splitter” in Paragraph 0020, line 5, and a “hydrocarbon feed” in Paragraph 0021, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0010, line 14, it appears that “target alkane” should read “target alkene”, since ethylene is an alkene.
In Paragraph 0016, line 2, “at least one a reactive” should read “at least one reactive”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation of the alkane feed being at a pressure of from 400 psig to 1800 psig and a temperature of 0°C to 80°C. The alkane feed is previously recited in claim 1 to be at a temperature of 300°C to 600°C and a pressure of 50 psig to 500 psig. The temperature and pressure of claim 4 therefore seem to contradict the previous temperature and pressure limitations, especially as the temperature is completely outside the previous range. It is unclear how these separate temperature and pressure ranges both apply to the alkane feed.  For examination purposes, the temperature and pressure limitations of claim 1 have been interpreted to refer to the feed as it enters/is within the membrane reactor, as described in paragraph 0019 of the instant specification, and the temperature and pressure limitations of claim 4 have been interpreted as referring to the feed at an alternate point before introduction to the membrane reactor, as described in paragraph 0017 of the instant specification.
Claim 6 recites the limitation "the reactive ceramic membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or more reactive ceramic membranes” is previously introduced in lines 2-3 of claim 1. It is therefore unclear which singular reactive ceramic is being referred to.
Claim 7 recites the limitation "the reactive ceramic membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or 
Claim 8 recites the limitation "the anode(s)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or more porous anode supports” is previously introduced in lines 2-3 of claim 7. It is unclear if the recitation of claim 8 is referring to the previous limitation or introducing a new limitation.
Claim 9 recites the limitation "the reactive ceramic membranes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “one or more reactive ceramic membranes” is previously introduced in lines 2-3 of claim 1, and the limitation of “the reactive ceramic membrane” is also recited in line 1 of claim 7, upon which claim 9 depends. It is therefore unclear which reactive ceramic membranes are being referred to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (WO 2018/170252), hereinafter Ting, in view of Kjølseth et al. (U.S. 2019/0284048), hereinafter Kjølseth, and Delahaye et al. (WO 2011/101355, citations based on translation), hereinafter Delahaye; claim 1 evidenced by Ding et al. (“A novel low-thermal-budget approach for the co-production of ethylene and hydrogen via the electrochemical non-oxidative deprotonation of ethane”, Energy Environ. Sci., 2018).
2H6 (ethane) stream 120 directed to electrolysis cell 106 which may be at temperatures of 150 to 650°C, but is exemplified as 400 or 500°C; Page 13, lines 2-4, and Page 31, lines 20-22), with reactive ceramic membranes (see e.g. Fig. 1, cell 106 comprises positive electrode 108, membrane 112 and negative electrode 112, all of which comprise reactive ceramic materials; Page 31, lines 22-25, Page 15, lines 12-25, Page 19, lines 1-7 and Page 20, lines 26-32) to form an alkene (see e.g. Page 7, lines 19-22, Equation 1) with some remaining alkane (the cell of Ting, see e.g. Page 31, lines 22-25, is evidenced by Ding to have conversions of 1-18.5%, indicating unreacted alkane remaining, see e.g. Ding Fig. 3b, Page 1712, Col. 1, lines 13-16, Ding having the same cell structure and materials as Ting) and hydrogen (see e.g. Page 8, lines 2-6, Equation 8), the hydrogen in physical isolation from the alkane and alkene (see e.g. Page 13, line 29-Page 14, line 5, the electrochemical cell acts as a boundary between the anodic first region containing the C2H6 stream and the cathodic second region containing the protonation products, i.e. hydrogen).
Ting does not explicitly teach the alkane feed being provided within the range from 50 to 500 psig, but does teach the pressure being dependent on the operating temperature of the reactor (see e.g. Page 11, lines 17-20).
Kjølseth teaches a process for electrochemical dehydrogenation of alkanes (see e.g. Abstract and Paragraph 0063) by contact with reactive ceramic membranes (see e.g. Paragraph 0190, lines 1-2, Paragraph 0202, lines 1-3, and Paragraph 0221, lines 16-17), wherein the reactor process is normally operated at high temperatures of 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting to be operated at a pressure of 72 to 362 psig as taught by Kjølseth as a particular range of operating pressures suitable for high temperature electrochemical dehydrogenation of alkanes with ceramic membranes.
Ting in view of Kjølseth does not teach separating the alkene from the remaining alkane, and recycling the alkane to contact the reactive ceramic membrane, but the reactive ceramic membranes of Ting are evidenced to have low conversions of 1-18.5% (see e.g. Ding Fig.3b).
Delahaye teaches a method of dehydrogenation of saturated hydrocarbons, i.e. alkanes, to unsaturated hydrocarbons, i.e. alkenes (see e.g. Paragraphs 0004-0005), in which the unreacted saturated hydrocarbon is separated from the produced unsaturated hydrocarbon in the outlet gas stream and recycled to the reactor inlet gas stream (see e.g. Paragraph 0080, lines 1-3). This enables increased overall conversion when the conversion rate per pass is low (see e.g. Paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ting in view of Kjølseth to comprise separating the remaining alkane from the product alkene and 
Regarding claim 5, Ting in view of Kjølseth and Delahaye teaches the alkane feed comprising 100 wt% ethane (see e.g. Ting Page 33, lines 11-13), therefore not requiring the limitation of “the remaining portion comprising methane, propylene, and butane”, since there is no remaining portion in this case. Ting does further specify that the feed may be “substantially free” of materials other than ethane, or optionally include one or more other lower hydrocarbons, such as methane, propane and butane (see e.g. Ting Page 11, lines 7-10 and 13).
Regarding claim 7, Ting in view of Kjølseth and Delahaye teaches the reactive ceramic membranes comprising a proton-conducting electrolyte film, a porous anode support, and a porous cathode (see e.g. Ting Fig. 1, positive electrode, i.e. anode 108, supporting one side of proton-conducting membrane 110, with negative electrode 112 on the other side, the electrodes allowing diffusion of protons/hydrogen, indicating porosity, Page 7, lines 21-26, Page 8, lines 3-6, Page 31, lines 22-25; the NiO-BZCYYb anode and PBSCF cathode are also evidenced by Ding to be porous; see e.g. Ding Page 1712, Col. 1, lines 13-16).
Regarding claim 8, Ting in view of Kjølseth and Delahaye teaches the alkane being fed to the anode (see e.g. Ting Page 7, lines 17-19) and an electrical field being applied across the one or more layers or the reactive ceramic membrane in order to electrochemically deprotonate the alkane to produce the corresponding alkene (see e.g. Ting Page 7, lines 19-23). 

Regarding claim 10, Ting in view of Kjølseth and Delahaye teaches contacting taking place in a membrane reactor comprising the reactive ceramic membranes, wherein the membrane reactor comprises a tube comprising the reacting ceramic membranes (see e.g. Ting Fig. 1, housing structure 114 which is sized to contain the electrochemical cell 106, exhibiting a shape such as a tubular shape; Page 13, lines 14-17).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Fritz et al. (U.S. 2020/0207686), hereinafter Fritz.
Regarding claim 2, Ting in view of Kjølseth and Delahaye, as combined above, does not explicitly teach the alkene and remaining alkane being cooled to a temperature range from -30°C to 40°C prior to separating the alkene from the alkane. Delahaye does however teach the product stream sent through a low temperature separation apparatus before fractionation of the unconverted alkanes from the produced alkenes (see e.g. Delahaye Paragraph 0189 and Paragraph 0190, lines 1-4).
Fritz teaches a method for producing ethylene by dehydrogenation of ethane (see e.g. Abstract) in which a product stream comprising ethane and ethylene is sent to 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to comprise cooling the alkene and remaining alkane to a temperature of -20 to -40°C as taught by Fritz as a particular suitable temperature range for low temperature separation of a stream comprising alkanes and alkenes, such as ethane and ethylene, with low apparatus and material requirements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Drnevich et al. (U.S. 2004/0073076).
Regarding claim 3, Ting in view of Kjølseth and Delahaye teaches all the elements of the process of claim 1 as stated above. Ting in view of Kjølseth and Delahaye does not explicitly teach the separating step comprising a deethanizer column 2H6, may be produced (see e.g. Ting Page 11, lines 3-6, and Page 7, lines 21-23). 
Drnevich teaches a method of recovering olefins, i.e. alkenes (see e.g. Paragraph 0001, lines 1-3, and Paragraph 0028, lines 1-3), in which a stream comprising multiple alkanes and alkenes is sent first to a deethanizer to separate C2 materials from C3+ materials (see e.g. Figure, C3 plus hydrocarbon separator 40 in which crude ethylene stream 42, containing ethane and ethylene, is separated from a heavy ends stream 44, containing heavier components such as propane, propylene and C4 plus hydrocarbons, the separator acting as a deethanizer; Paragraph 0028, lines 3-11) and then a C2 splitting column to separate ethylene from ethane (see e.g. Figure, C2 splitter 46 separates ethylene stream 48 from ethane stream 50; Paragraph 0029, lines 1-4). The heavier components are also further separated to enable separate recovery of at least propane and propylene (see e.g. Paragraph 0029, lines 5-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to have the separating step comprise a deethanizer followed by a C2 splitting column as taught by Drnevich to enable individual separation and recovery of alkanes/alkenes of different carbon numbers, such as ethane/ethylene and propane/propylene.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Trischler (U.S. 2015/0018593).
Regarding claim 4, Ting in view of Kjølseth and Delahaye teaches all the elements of the process of claim 1 as state above. Kjølseth further teaches the reactor operating pressures ranging from 0.5 to 50 bar (see e.g. Kjølseth Paragraph 0238, lines 3-4), equal to 7.25 to 725 psig, overlapping the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Ting in view of Kjølseth and Delahaye does not teach the alkane feed being at a temperature within a range from 0 °C to 80 °C. Ting does however teach that the alkane feed may initially be cooler before being heated by heat exchange with one or both of the product streams of the reactor (see e.g. Ting Page 26, lines 16-28) in order to increase process efficiency and/or reduce operational costs (see e.g. Ting Page 26, lines 28-29).
Trischler teaches a process for the preparation of olefins, i.e. alkenes, from alkanes (see e.g. Paragraph 0086 and Paragraph 0083), comprising a step in which an initial cool feed at room temperature of 20-30°C is heated before entering the reactor via gas-gas heat exchange with the hot product stream exiting the reactor at the operating temperature of 400-790°C (see e.g. Paragraph 0106, lines 1-9, and Paragraph 0112, lines 10-12), which encompasses the 400 and 500°C operating temperatures of Ting (see e.g. Ting Page 31, lines 20-22).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to comprise the cooler feed being initially at a temperature of 20-30°C as taught by Trischler as a suitable particular cool initial feed stream temperature suitable for heat exchange with a high temperature product stream in the range of 400-700° C.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Kjølseth and Delahaye, as applied to claim 1 above, and further in view of Van Rossum et al. (U.S. 2020/0223768), hereinafter Van Rossum. 
Regarding claim 6, Ting in view of Kjølseth and Delahaye teaches all the elements of the process of claim 1 as state above. Ting in view of Kjølseth and Delahaye does not teach the alkane fed being first passed to a demethanizer column prior to contacting with the reactive ceramic membrane. Ting does teach the feed into the reactor being substantially free of materials other than C2H-6 or alternatively containing C2H6 and CH4 (see e.g. Ting Page 11, lines 13-14).
	Van Rossum teaches a method of dehydrogenation of ethane to produce ethylene (see e.g. Abstract and Paragraph 0023, lines 1-3), wherein a fresh ethane feed substantially free of methane is desired to prevent buildup of the methane in the recycle streams of the process (see e.g. Paragraph 0129, lines 1-12). This low methane feed is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ting in view of Kjølseth and Delahaye to comprise introducing the feed to a demethanizer column prior to the dehydrogenation reactor as taught by Van Rossum in order to provide a reactor feed containing substantially no methane, preventing it from building up in the system due to recycle streams.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795